


109 HR 6123 IH: Helping Fill the Medicare Rx Gap Act

U.S. House of Representatives
2006-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6123
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2006
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To include costs incurred by the Indian Health Service, a
		  federally qualified health center, an AIDS drug assistance program, certain
		  hospitals, or a pharmaceutical manufacturer patient assistance program in
		  providing prescription drugs toward the annual out of pocket threshold under
		  part D of title XVIII of the Social Security Act and to provide a safe harbor
		  for assistance provided under a pharmaceutical manufacturer patient assistance
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Fill the Medicare Rx Gap Act
			 of 2006.
		2.Including costs
			 incurred by the indian health service, a Federally qualified health center, an
			 AIDS drug assistance program, certain hospitals, or a pharmaceutical
			 manufacturer patient assistance program in providing prescription drugs toward
			 the annual out of pocket threshold under part D
			(a)In
			 generalSection 1860D–2(b)(4)(C) of the Social Security Act (42
			 U.S.C. 1395w–102(b)(4)(C)) is amended—
				(1)in clause (i), by
			 striking and at the end;
				(2)in clause
			 (ii)—
					(A)by striking
			 such costs shall be treated as incurred only if and inserting
			 subject to clause (iii), such costs shall be treated as incurred
			 if;
					(B)by striking
			 , under section 1860D–14, or under a State Pharmaceutical Assistance
			 Program; and
					(C)by striking the
			 period at the end and inserting ; and; and
					(3)by inserting after
			 clause (ii) the following new clause:
					
						(iii)such costs shall
				be treated as incurred and shall not be considered to be reimbursed under
				clause (ii) if such costs are borne or paid—
							(I)under section
				1860D–14;
							(II)under a State
				Pharmaceutical Assistance Program;
							(III)by the Indian
				Health Service, an Indian tribe or tribal organization, or an urban Indian
				organization (as defined in section 4 of the Indian Health Care Improvement
				Act);
							(IV)by a federally
				qualified health center (as defined in section 1861(aa)(4));
							(V)under an AIDS Drug
				Assistance Program under part B of title XXVI of the Public Health Service
				Act;
							(VI)by a subsection
				(d) hospital (as defined in section 1886(d)(1)(B)) that meets the requirements
				of clauses (i) and (ii) of section 340B(a)(4)(L) of the Public Health Service
				Act; or
							(VII)by a
				pharmaceutical manufacturer patient assistance program, either directly or
				through the distribution or donation of covered part D drugs, which shall be
				valued at the negotiated price of such covered part D drug under the enrollee’s
				prescription drug plan or MA–PD plan as of the date that the drug was
				distributed or
				donated.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to costs
			 incurred on or after January 1, 2006.
			3.Providing a safe
			 harbor for pharmaceutical manufacturer patient assistance programs
			(a)Safe
			 HarborSection 1128B(b)(3) of the Social Security Act (42 U.S.C. 1320a–7b(b)(3))
			 is amended—
				(1)in
			 subparagraph (G), by striking and at the end;
				(2)in subparagraph
			 (H), as added by section 237(d) of the Medicare Prescription Drug, Improvement,
			 and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2213)—
					(A)by moving such
			 subparagraph 2 ems to the left; and
					(B)by striking the
			 period at the end and inserting a semicolon;
					(3)by
			 redesignating subparagraph (H), as added by section 431(a) of the Medicare
			 Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law
			 108–173; 117 Stat. 2287), as subparagraph (I);
				(4)in subparagraph
			 (I), as so redesignated—
					(A)by moving such
			 subparagraph 2 ems to the left; and
					(B)by striking the
			 period at the end and inserting ; and; and
					(5)by adding at the
			 end the following new subparagraph:
					
						(J)any remuneration paid by a
				pharmaceutical manufacturer patient assistance program, either in cash or
				through the distribution or donation of covered Part D drugs (as defined in
				section 1860D–2(e)), to an individual enrolled in a prescription drug plan
				under part D of title XVIII or in an MA–PD plan under part C of such
				title.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 remuneration paid on or after January 1, 2006.
			
